DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The foreign priority application JP 2018-021511 filed on February 09, 2018 has been received and it is acknowledged.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  the limitation “a fluid inlet for guiding fluid containing at least water in the gas liquid separator toward the valve main body” in claim 1 should read “a fluid inlet for guiding fluid containing at least water from the gas liquid separator toward the valve main body”.
Claims 2-15 are objected to as being dependent on the objected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2010/0323252) in view of Sung et al. (US 2011/0014534) and in further view of Fahrner et al. (US 2016/0169411).
With regard to claim 1, Kobayashi teaches a fuel cell system (1) comprising:
-a fuel cell (2) that is supplied with an oxidant gas and fuel gas as reactant gas and generates electrical power through an electrochemical reaction (fig. 1, par.0023);
- an oxidant gas piping system 3 that supplies the air as oxidant to the fuel cell (2)(fig.1, par.0023); and
-a hydrogen gas piping system (4) that supplies a hydrogen gas as the fuel gas to the fuel cell (2)(fig.1, par.0023).
The fuel cell system (1) further comprises a hydrogen circulation flow path (42) to send the hydrogen-off gas toward the hydrogen supply flow path, wherein the hydrogen-off gas comprises water/moisture (fig. 1, par.0029). This is equivalent to “an outlet channel as passage of an off gas containing water discharged from the fuel cell” in claim 1.
Kobayashi further teaches the gas-liquid separator (47) collecting moisture from the hydrogen-off gas (fig.1, par.0029), and an exhaust flow path (48) provided with a gas-and-water purge valve (49).
The exhaust flow path (48) of Kobayashi is equivalent to the “discharge channel for discharging water separated by the gas liquid separator” in claim 1, and the gas-and-water purge valve (49) of Kobayashi is equivalent to the “valve device disposed in the discharge channel” in claim 1.

The base of the gas-and-water purge valve (49) of Kobayashi is equivalent to the “valve main body for opening and closing the discharge channel” in claim 1.
The fluid inlet and the fluid outlet of the gas-and-water purge valve (49) of Kobayashi meet the limitations of claim 1 for “a fluid inlet for guiding fluid containing at least water from the gas liquid separator toward the valve main body” and “a fluid outlet for discharging the fluid guided from the valve main body”.
Kobayashi fails to teach the claimed heating device.
However, it is well-known in the art that valves are heated in order to prevent freezing, as shown in par.0020, par.0086, par.0092 of Sung et al.
Fahrner et al. teach a heated valve including a body with an inlet (14) at a first end of the body and an outlet (16) at the second end of the body. An electrically resistive heating element (18) is located in the valve inlet (14) and an electrically resistive element (30) is located in the valve outlet (16)(fig. 2, abstract, par.0016).
The localized heating elements heat the fluid to a temperature above 0oC (abstract, par.0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide electrically resistive heating elements in the inlet and the outlet of the valve (49) of Kobayashi, in order to prevent the valve from freezing.
A resistive heating element provided in the inlet of the valve (49) as shown in fig. 2 of Fahrner et al. meets the limitations of claim 1 for “a heating device is provided at an inner hole of the fluid inlet”.


Allowable Subject Matter
Claims 2-15 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach the fuel cell system in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ANCA EOFF/Primary Examiner, Art Unit 1796